DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Piers Blewet and Heim Kirin Grewal on 07 May 10, 2021 (with the agreed to claim amendments subsequently sent per email on 11 May 2021).  

The base claims for the following amendments are the set of claims filed 04/15/2021.  (That claim set is entered with this action).

The application has been amended as follows: 

1.	(Currently Further Amended) A method for operating a data management system, comprising:	acquiring a snapshot chain corresponding with a first set of versions of a virtual machine, the snapshot chain including a first set of files, the first set of files including a base image and a set of incremental files;	upon detecting a triggering event including determining an amount of available disk space and detecting that the amount of available disk space is less than a threshold amount of disk space, splitting the first set of files of the snapshot chain into a first snapshot sub-chain and a second snapshot sub-chain, the first snapshot sub-chain including a second set of files corresponding with the first snapshot sub-chain, the second snapshot sub-chain including a third, separate set of files corresponding with the second snapshot sub-chain, the first snapshot sub-chain and the second snapshot sub-chain including a uniform width or maximum file size;	generating a first base image for the first snapshot sub-chain using the base image of the snapshot chain in response to detecting the triggering event, the first base image corresponding to a first version of the virtual machine;	generating a second base image for the second snapshot sub-chain using the base image of the snapshot chain in response to detecting the triggering event, the second base image corresponding to a second version different from the first version of the virtual machine; and	performing a first operation on the first snapshot sub-chain while independently performing a second operation on the second snapshot sub-chain, the performing of the first operation including  a consolidation operation, the performing of the second operation including a rebasing operation.

2.	(Canceled)

3.	(Original) The method of claim 1, wherein:	the detecting the triggering event includes determining a snapshot frequency for the virtual machine and detecting that the snapshot frequency is greater than a threshold snapshot frequency.

4.	(Canceled) 

5.	(Original) The method of claim 1, further comprising:	storing the first base image on a first storage device; and	storing the second base image on a second storage device different from the first storage device.



7.	(Original) The method of claim 1, wherein:	the first base image has a first file size and the base image has a second file size that is greater than the first file size;	the first snapshot sub-chain has a first maximum file size; and	the second snapshot sub-chain has a second maximum file size different from the first maximum file size.

8.	(Previously Presented) The method of claim 1, further comprising:	detecting a second triggering event to consolidate the first snapshot sub-chain and the second snapshot sub-chain into a third snapshot chain corresponding with the first set of versions of the virtual machine.

9.	(Original) The method of claim 8, wherein:	the detecting the second triggering event includes detecting that an amount of available disk space is greater than a threshold amount of disk space.

10.	(Original) The method of claim 8, wherein:	the detecting the second triggering event includes detecting that a snapshot frequency for the virtual machine is less than a threshold snapshot frequency.

11.	(Currently Further Amended) A data management system, comprising:	  a memory configured to store a snapshot chain corresponding with a first set of versions of a virtual machine, the snapshot chain including a first set of files, the first set of files including a base image and a set of incremental files; andto determine an amount of available disk space and detect a triggering event if the amount of available disk space is less than a threshold amount of disk space and to split the first set of files of the snapshot chain into a first snapshot sub-chain and a second snapshot sub-chain upon detecting [[a]] the triggering event, the first snapshot sub-chain including a second set of files corresponding with the first snapshot sub-chain, the second snapshot sub-chain including a third, separate set of files corresponding with the second snapshot sub-chain, the first snapshot sub-chain and the second snapshot sub-chain including a uniform width or maximum file size, 
the one or more processors configured to generate a first base image for the first snapshot sub-chain using the base image of the snapshot chain, the first base image corresponding to a first version of the virtual machine, and generate a second base image for the second snapshot sub-chain using the base image of the snapshot chain in response to detection of the triggering event, the second base image corresponding to a second version different from the first version of the virtual machine, 
the one or more processors configured to cause a first operation to be performed on the first snapshot sub-chain while a second operation is performed independently on the second snapshot sub-chain, the first operation including  a consolidation operation, the performing of the second operation including a rebasing operation.

12.	(Canceled) 

13.	(Original) The data management system of claim 11, wherein:	the one or more processors configured to determine a snapshot frequency for the virtual machine and detect the triggering event if the snapshot frequency is greater than a threshold snapshot frequency.

14.	(Canceled)

15.	(Original) The data management system of claim 11, wherein:	the first base image is stored using a first storage device; and

16.	(Previously Presented) The data management system of claim 11, wherein:	  the one or more processors configured to determine a threshold number of snapshot sub-chains based on an amount of available disk space and generate a set of base images each corresponding with the number of snapshot sub-chains, the set of base images includes the first base image and the second base image.

17.	(Original) The data management system of claim 11, wherein:	the first snapshot sub-chain has a first maximum file size; and	the second snapshot sub-chain has a second maximum file size greater than the first maximum file size.

18.	(Original) The data management system of claim 11, wherein:	the one or more processors configured to detect a second triggering event to consolidate the first snapshot sub-chain and the second snapshot sub-chain into a third snapshot chain corresponding with the first set of versions of the virtual machine, the one or more processors configured to generate a third base image for the third snapshot chain in response to detection of the second triggering event.

19.	(Original) The data management system of claim 18, wherein:	the second triggering event comprises detection that an amount of available disk space is greater than a threshold amount of disk space.

20.	(Currently Further Amended) One or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising:	  processor readable code configured to acquire a snapshot chain corresponding with a first set of versions of a virtual machine, the snapshot chain including a first set of files, the first set of files including a base image and a set of incremental files;to determine an amount of available disk space and detect a triggering event if the amount of available disk space is less than a threshold amount of disk space and to detect [[a]] the triggering event to split the first set of files of the snapshot chain into a first snapshot sub-chain and a second snapshot sub-chain, the first snapshot sub-chain including a second set of files corresponding with the first snapshot sub-chain, the second snapshot sub-chain including a third, separate set of files corresponding with the second snapshot sub-chain, the first snapshot sub-chain and the second snapshot sub-chain including a uniform width or maximum file size;	  processor readable code configured to generate a first base image for the first snapshot sub-chain using the base image in response to a detection of the triggering event, the first base image corresponding to a first version of the virtual machine;	  processor readable code configured to generate a second base image for the second snapshot sub-chain using the base image in response to a detection of the triggering event, the second base image corresponding to a version different from the first version of the virtual machine;	  processor readable code configured to perform a first operation on the first snapshot sub-chain while independently performing a second operation on the second snapshot sub-chain, the first operation including  a consolidation operation, the performing of the second operation including a rebasing operation.





Allowable Subject Matter
Claims 1, 3, 5-11, 13, and 15-20 are allowed. 
The following is a list of the closes prior art: 
Koryankina (2015/0161151) teaches using different incremental files (deltas) into different snapshot subchains.  See Koryankina figures 1-3.  Koryankina fails to teach the recited “splitting the first set of files of the snapshot chain into a first snapshot sub-chain and a second snapshot sub-chain, the first snapshot sub-chain including a second set of files corresponding with the first snapshot sub-chain, the second snapshot sub-chain including a third, separate set of files corresponding with the second snapshot sub-chain, the first snapshot sub-chain and the second snapshot sub-chain including a uniform width or maximum file size” at least because the use of different incremental files in different subchains is inconsistent with the splitting of sets of separate sets of files recited above read in view of the specification of this application.  See e.g. figures 4A-4H of this application.  Koryankina is also silent to splitting in response to a lack of disk space and therefore fails to teach the recited “acquiring a snapshot chain corresponding with a first set of versions of a virtual machine, the snapshot chain including a first set of files, the first set of files including a base image and a set of incremental files; upon detecting a triggering event, determining an amount of available disk space and detecting that the amount of available disk space is less than a threshold amount of disk space, splitting the first set of files of the snapshot chain into a first snapshot sub-chain and a second snapshot sub-chain, the first snapshot sub-chain including a second set of files corresponding with the first snapshot sub-chain, the second snapshot sub-chain including a third, separate set of files corresponding with the second snapshot sub-chain, the first snapshot sub-chain and the second snapshot sub-chain including a uniform width or maximum file size; generating a first base image for the first snapshot sub-chain using the base image of the snapshot chain in response to detecting the triggering event, the first base image corresponding to a first version of the virtual machine; generating a second base image for the second snapshot sub-chain 
Qu (On-Demand Snapshot Maintenance in Data Warehouses Using Incremental ETL Pipeline 2017) teaches splitting snapshots into separate subchains.  See Qu figure 1 and accompanying description.  Qu is however silent to the other limitations of the independent claims and therefore fails to teach the recited “acquiring a snapshot chain corresponding with a first set of versions of a virtual machine, the snapshot chain including a first set of files, the first set of files including a base image and a set of incremental files; upon detecting a triggering event, determining an amount of available disk space and detecting that the amount of available disk space is less than a threshold amount of disk space, splitting the first set of files of the snapshot chain into a first snapshot sub-chain and a second snapshot sub-chain, the first snapshot sub-chain including a second set of files corresponding with the first snapshot sub-chain, the second snapshot sub-chain including a third, separate set of files corresponding with the second snapshot sub-chain, the first snapshot sub-chain and the second snapshot sub-chain including a uniform width or maximum file size; generating a first base image for the first snapshot sub-chain using the base image of the snapshot chain in response to detecting the triggering event, the first base image corresponding to a first version of the virtual machine; generating a second base image for the second snapshot sub-chain using the base image of the snapshot chain in response to detecting the triggering event, the second base image corresponding to a second version different from the first version of the virtual machine; and performing a first operation on the first snapshot sub-chain while independently performing a second operation on the second snapshot sub-
Dobrychev (US 2011/0196833) teaches merging partial snapshots and states that merging incremental files can be done to save disk space but fails to teach the recited “acquiring a snapshot chain corresponding with a first set of versions of a virtual machine, the snapshot chain including a first set of files, the first set of files including a base image and a set of incremental files; upon detecting a triggering event, determining an amount of available disk space and detecting that the amount of available disk space is less than a threshold amount of disk space, splitting the first set of files of the snapshot chain into a first snapshot sub-chain and a second snapshot sub-chain, the first snapshot sub-chain including a second set of files corresponding with the first snapshot sub-chain, the second snapshot sub-chain including a third, separate set of files corresponding with the second snapshot sub-chain, the first snapshot sub-chain and the second snapshot sub-chain including a uniform width or maximum file size; generating a first base image for the first snapshot sub-chain using the base image of the snapshot chain in response to detecting the triggering event, the first base image corresponding to a first version of the virtual machine; generating a second base image for the second snapshot sub-chain using the base image of the snapshot chain in response to detecting the triggering event, the second base image corresponding to a second version different from the first version of the virtual machine; and performing a first operation on the first snapshot sub-chain while independently performing a second operation on the second snapshot sub-chain, the performing of the first operation including consolidation operation, the performing of the second operation including a rebasing operation” as a whole.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139